Citation Nr: 0027304	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from April 2, 1984, to May 11, 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1995, which denied entitlement to service 
connection for back injury residuals, as well as a chronic 
psychiatric disorder.  In September 1997, the Board denied 
the former issue, and remanded the latter to the RO for 
further development.  For reasons to be discussed, further 
development will be required prior to a final appellate 
decision as to that issue.  


FINDINGS OF FACT

1.  According to an October 1999 VA examination report, the 
veteran currently has schizophrenia, undifferentiated type.

2.  A VA neuropsychologist who reviewed the file in May 2000 
found it plausible that the veteran's currently diagnosed 
schizophrenia had its onset in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic, 
acquired psychiatric disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

With regard to the first element, current disability, a VA 
examination in October 1999 resulted in a diagnosis of 
schizophrenia, undifferentiated type.  Concerning the second 
element, service incurrence, the veteran has stated that his 
psychiatric symptoms began during his brief period of active 
service.  Available service records show that in April 1984, 
he underwent a mental status evaluation, and the report noted 
that, while psychological test results had been inconsistent, 
the veteran had exhibited concrete thinking.  In December 
1984, he was hospitalized in Searcy Hospital, and in January 
1985, he was seen on an outpatient basis at the South Central 
Alabama Mental Health Center; on both of these occasions, it 
was noted that his family had reported that he had been 
acting strangely since his return from service.  

In May 2000, the file was reviewed by a neuropsychologist for 
an evaluation as to whether the currently diagnosed 
schizophrenia had its onset in service.  The 
neuropsychologist noted that the concrete thinking and 
inconsistent responses on psychological testing in service 
were "not inconsistent with symptoms of schizophrenia."  
She further noted that at the time schizophreniform disorder 
was diagnosed in December 1984, the veteran had been 
exhibiting paranoid ideation, auditory hallucinations, 
delusions, and looseness of associations, all of which she 
described as "hallmarks of schizophrenia."  She stated that 
he was diagnosed with schizophreniform disorder "because of 
the relative acuteness of his condition."  She concluded 
that there was a "good likelihood" that the veteran's 
National Guard experience served as a stressor that was a 
"precursor" to his full-blown psychotic break that was in 
progress by October 1984 and reached a peak by December 1984.  
She further stated that the veteran's current schizophrenic 
illness "had certainly begun in [October 1984]."  

This evidence is sufficient to provide both a nexus and 
inservice occurrence.  In this regard, at the well-grounded 
stage, the supporting evidence is presumed to be true and is 
not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Further, although statements from doctors which are 
inconclusive as to disease origin do not supply the nexus 
requirement of a well-grounded claim, cautious language is 
not always too speculative for purposes of finding a claim 
well-grounded."  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Such an opinion must be viewed in its full context.  Id.  
Moreover, a recent Federal Circuit decision emphasized that 
the evidentiary threshold for establishing a well-grounded 
claim is "unique, and uniquely low," requiring only that 
the claim be "plausible" or "capable of substantiation."  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  The opinion 
by the VA neuropsychologist clearly places the claim within 
the realm of plausibility.  Additionally, her opinion was an 
independent conclusion, drawn after a review of the claims 
file, and was not simply a recitation of history.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  In view of 
these factors, the claim is well-grounded.  


ORDER

The claim of entitlement to service connection for a chronic 
acquired psychiatric disability is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

On April 2, 1984, the veteran entered onto active duty in the 
National Guard.  According to the available service 
department evidence, two weeks later, a mental status 
evaluation was conducted, due to the veteran's "behavior in 
the unit."  Reference was made in this report to an 
"incident," and the veteran's complaints of dizziness, but 
such was otherwise unexplained, and it was recommended that 
he be discharged.  He was accordingly discharged on May 11, 
1984.  Because his active service was less than 90 days, he 
is not entitled to the one-year presumption for chronic 
diseases.  38 C.F.R. § 3.307(a)(1), 3.309(a) (1999).   

Following service, there is no contemporaneous evidence 
currently of record concerning the veteran's psychiatric 
status until December 1984, when the veteran was admitted on 
a restraining order to Searcy Hospital.  According to the 
information provided at that time, apparently by the 
veteran's mother, he had been "acting strange" ever since 
returning from National Guard boot camp.  He arrived at the 
hospital in a strait jacket, and was markedly paranoid on his 
initial evaluation.  However, it was noted that he had been 
seen at the South Central Alabama Mental Health Center on 
October 19, 1984, at which time he had received a diagnosis 
of schizophreniform disorder.  

A follow-up outpatient intake record from the South Central 
Alabama Mental Health Center dated in January 1985 also 
reported that the veteran had been seen on October 19, 1984.  
It was noted that at that time, his presenting concern had 
been dizzy spells.  He reported that he had been going to a 
mental health center in Fort Sill, Oklahoma, and that his 
medical doctor had referred him to the mental health center.  
He had not been seen since his initial visit on October 19, 
1984.  Based on this evidence, and on evaluation of the 
veteran, at that time, the diagnosis was schizophreniform 
disorder, which had "lasted more than two weeks but less 
than six months."  

Thus, as can be seen from this summary, it is of paramount 
importance that all available records from April 1984 to 
December 1984 be obtained, both service related and civilian.  

The service records which are of record were provided by the 
veteran's representative.  In September 1995, the RO 
requested that the National Personnel Records Center (NPRC) 
provide the veteran's records; however, that organization 
responded that further information was required including 
verification of the branch of service, name used by veteran, 
and social security number, as well as a copy of the 
separation form.  There is no evidence that the RO responded 
to this request.  Moreover, in examining the initial request, 
it is noted that the branch of service was noted to be 
"Army" and the last organization was "Fort Sill."  The 
fact that he was in the Army National Guard, which may be 
important for locating records, was not mentioned.  Moreover, 
the service department documents submitted by the veteran's 
representative, disclose that while he was discharged from 
active duty at Fort Sill, on May 11, 1984, he was noted to be 
transferred to the Adjutant General, State of Alabama.  On 
May 31, 1984, he was discharged from the Army National Guard 
of Alabama, effectuated at Greenville, Alabama.  Moreover, 
the "DISPOSITION FORM" which featured the mental status 
evaluation summary, contained a social security number 
different from the veteran's; the fact that it was one digit 
off indicates that it was a typographical error, but such an 
error could have led to other documents having been misfiled.  
Since all of these factors relate to clarifying information 
requested by NPRC, the RO must again request the veteran's 
service medical and administrative records, to specifically 
include a report of psychological testing in April 1984, this 
time accompanied by the requested information.  

Additionally, the RO requested that the South Central Alabama 
Mental Health Center provide copies of all records of 
treatment from October 1984 to the present.  The organization 
responded with copies of all records from January 1985 to the 
present.  It is unclear why the October 1984 records were 
omitted, inasmuch as the January 1985 record specifically 
refers to the existence of such, and the request encompassed 
that date.  Nevertheless, the RO must obtain these records, 
and it must be pointed out in the request that they are 
essential to the veteran's claim.  These and any other 
outstanding records for the time period prior to December 
1984 should be obtained, to the extent feasible.  In 
addition, a definitive opinion regarding the etiology of the 
veteran's schizophrenic disorder is needed.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the NPRC 
provide all service medical and 
administrative records pertaining to the 
veteran, to include psychological testing 
administered in April 1984.  In the 
request, the RO should provide all 
available information regarding the 
veteran, as requested in NPRC's September 
1995 correspondence to the RO, as well as 
a copy of the relevant separation 
documents.  It should also be explained 
that an apparently erroneous social 
security number was recorded on at least 
one document, and records for the veteran 
should be searched under that social 
security number as well.  A copy of the 
"DISPOSITION FORM" dated 17 April 1984 
should be provided to the NPRC to assist 
in locating the documents.  

2.  The South Central Alabama Mental 
Health Center in Greenville, Alabama, 
should be requested to provide a copy of 
the record of the veteran's evaluation on 
October 19, 1984, which was omitted from 
the records provided in May 1998, although 
its existence was referred to in 
subsequent records.  It should be 
explained that this record is essential to 
the VA's decision in the veteran's claim.  

3.  If information received pursuant to 
either of the above requests discloses the 
potential existence of other relevant 
evidence, such records should be obtained.  

4.  The veteran should be asked to 
provide, to the best of his ability, the 
name and address of his physician who 
recommended him to the South Central 
Alabama Mental Health Center prior to 
October 19, 1984, and the name and address 
of the provider who treated him in Fort 
Sill, Oklahoma, prior to that.  Records of 
any such treatment so identified should be 
obtained by the RO.  

5.  Thereafter, the veteran should be 
scheduled for VA psychiatric examinations 
by a board of two examiners, including one 
board-certified psychiatrist, to determine 
whether he currently has a chronic, 
acquired psychiatric disability which was 
of service onset.  The claims folder, to 
include service medical records and a copy 
of this remand, must be available to, and 
reviewed by, the examiners in conjunction 
with the examinations.  All indicated 
tests or studies should be completed and 
the results reviewed by the examiner prior 
to the final opinion.  The complete 
rationale for any opinion expressed should 
explicitly be set forth in a report, 
including the evidence relied upon for the 
opinion.  

4.  The RO should ensure that the 
development sought is completed, and that 
the examination is adequate.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should readjudicate 
the claim for service connection for a 
psychiatric disability in light of the 
decision that the claim is well-grounded 
and the additional development.  If the 
claim remains denied, the veteran and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals




